BEAN, J.
The gist of plaintiff’s complaint is that the lots in question were deeded to Mrs. Margaret A. Hurst to secure the payment of $900, and that he paid the debt and Rea, the other owner, quitclaimed to him. Therefore he is the owner of the property.
1. The burden of proof is on the plaintiff to establish the affirmative allegations of his complaint, and especially the alleged payment of the $900 to his mother, Margaret A. Hurst. After a careful reading of all the testimony in the case we think the plaintiff has failed to sustain the main allegation of his complaint.
2. The lots having been conveyed to Margaret A. Hurst by Wm. Y. Hurst and C. J. Rea, the owners in fee thereof, and Mrs. Hurst having acquired all the equitable interest of the firm of Hurst and Yan Bus-kirk, who were successors in interest to Wm. Y. Hurst and C. J. Rea, partners under the firm name of W. Y. Hurst and Company, and paid therefor the sum of $300 to the assignee for the benefit of the creditors of the later firm, and the $900 never having been paid, in equity Margaret A. Hurst should be considered to have been the owner of the lots.
*5683. There is an interesting discussion in the briefs as to partnership property which is often of great importance, but we fail to see that it becomes very material in this case, as no creditors of the partnership are making any claim to the property and no member of the two firms mentioned except plaintiff is asserting any right thereto. However, the testimony clearly shows that the property in question was purchased by "Win. V. Hurst and C. J. Rea, partners as "W. Y. Hurst and Company, and used for partnership purposes only, and when Van Buskirk, the partner who succeeded Rea, came into the firm both Hurst and Rea represented ,the property to be partnership property, and the documentary evidence shows that at the time of that transaction it was dealt with as partnership property by the parties interested. The evidence also shows that the property was at all times used for partnership purposes and considered as partnership property.
"When real estate is paid for with partnership funds and used for partnership purposes, and the circumstances all show that the partners understood that the land should be partnership property, the intention of the parties as shown by the agreements and by their conduct will govern. Hence when Van Buskirk came into the firm he took a one-half interest in the land: Jarvis v. Brooks, 27 N. H. 37 (59 Am. Dec. 359); Divine v. Mitchum, 4 B. Mon. (Ky.) 488 (41 Am. Dec. 241); Goldthwaite v. Janney, 102 Ala. 431 (15 South. 560, 48 Am. St. Rep. 56, and note at p. 64, 28 L. R. A. 161); Blakeslee v. Blakeslee, 265 Ill. 48 (106 N. E. 470); Darrow v. Calkins, 154 N. Y. 503 (49 N. E. 61, 61 Am. St. Rep. 637, 48 L. R. A. 299).
In regard to the status of firm real estate in equity, it is stated in 20 R. C. L., page 853:
*569“Although under the rules of the common law, as already seen, a partnership as such cannot hold the legal title to land its ownership will be completely recognized in equity, regardless of the state of the legal title, it being of no importance who holds the legal title, or how he came by it, excepting so far as these facts express or reveal the intention of the partnership.”
The decree of the lower court was right and is affirmed. Affirmed.
McBride, C. J., and Johns and Bennett, JJ.} concur.